                                      EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE
AGREEMENT





EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT("Agreement") made and
entered into as of this 6th day of June, 2000 by and between RICHARDSON
ELECTRONICS, LTD., a Delaware corporation with its principal place of business
located at 40W267 Keslinger Road, P.O. Box 393, LaFox, IL 60147-0393 (the
"Employer"), and ROBERT PRINCE, an individual whose current residence address is
25331 Prado De Las Estrellas, Calabasas, CA 91302 ("Employee").



                                                                                              
RECITALS



WHEREAS, the Employer desires to continue to employ Employee as its Executive
Vice President, Worldwide Sales upon the terms and conditions stated herein; and



WHEREAS, Employee desires to continue to be so employed by the Employer at the
salary and benefits provided for herein; and



WHEREAS, Employee acknowledges and understands that during the course of his
employment, Employee has and will become familiar with certain confidential
information of the Employer which provides Employer with a competitive advantage
in the marketplace in which it competes, is exceptionally valuable to the
Employer, and is vital to the success of the Employer's business; and



WHEREAS, the Employer and Employee desire to protect such confidential
information from disclosure to third parties or its use to the detriment of the
Employer; and



WHEREAS, the Employee acknowledges that the likelihood of disclosure of such
confidential information would be substantially reduced, and that legitimate
business interests of the Employer would be protected, if Employee refrains from
competing with the Employer and from soliciting its customers, suppliers, agents
and employees during and following the term of the Agreement, and Employee is
willing to covenant that he will refrain from such actions.



NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto acknowledge and agree as
follows:



                                                                                           
ARTICLE ONE



                                                                   NATURE AND
TERM OF EMPLOYMENT



1.01         Employment.  The Employer hereby agrees to employ Employee and
Employee hereby accepts employment as the Employer's Executive Vice President,
Worldwide Sales.



1.02         Term of Employment.  Employee's employment pursuant to this
Agreement shall commence upon its execution and, subject to the other provisions
of this Agreement, the term of such employment (the "Employment Term") shall
continue indefinitely on an "at will" basis.



1.03         Duties.  Employee shall perform such managerial duties and
responsibilities and such other duties and responsibilities as may be assigned
by the President/COO, or such other person as the Employer may designate from
time to time and Employee will adhere to the policies and procedures of the
Employer, including, without limitation, its Code of Conduct, and will follow
the supervision and direction of Employer=s President/COO or such other person
as the Employer may designate from time to time in the performance of such
duties.  Employee agrees to devote his full working time, attention and energies
to the diligent and satisfactory performance of his duties hereunder. Employee
will not, during the Employment Term or during any period during which Employee
is receiving payments pursuant to Article 2 and/or Section 5.04, engage in any
activity, other than on behalf of Employer or any of its subsidiaries, which is
intended or would reasonably be expected to have, a material adverse affect on
the Employer's reputation, goodwill or business relationships or which is
intended or would reasonably be expected to result in material economic harm to
the Employer.



                                                                                          
ARTICLE TWO



                                                                        
COMPENSATION AND BENEFITS



For all services to be rendered by Employee in any capacity hereunder (including
as an officer, director, committee member or otherwise of the Employer or any
parent or subsidiary thereof or any division of any thereof) on behalf of the
Employer, the Employer agrees to pay Employee so long as he is employed
hereunder, and the Employee agrees to accept, the compensation set forth below.



2.01         Base Salary.  During the term of Employee's employment hereunder,
the Employer shall pay to Employee an annual base salary ("Base Salary") at the
rate of One Hundred Eighty Four Thousand and 00/100 Dollars ($184,000.00),
payable in installments as are customary under the Employer's payroll practices
from time to time. The Employer at its sole discretion may, but is not required
to, review and adjust the Employee's Base Salary from year to year; provided,
however, that, except as may be expressly consented otherwise in writing by
Employee, Employer may not decrease Employee=s Base Salary.  No additional
compensation shall be payable to Employee by reason of the number of hours
worked or by reason of hours worked on Saturdays, Sundays, holidays or
otherwise.



2.02         Incentive Plan.  During the term of the Employee's employment
hereunder, the Employee shall be a participant in the Sales Incentive Plan, as
modified from time to time (the "Annual Incentive Plan") and paid a bonus
(“Bonus”) pursuant thereto.  The Employee's "target bonus percentage" for
purposes of the Annual Incentive Plan shall be fifty percent (50%).  Such Bonus
shall be determined and paid strictly in accordance with the Annual Incentive
Plan as modified or reduced by Employer at its discretion, and for any partial
fiscal year the Bonus shall be computed and paid only for the portion of the
fiscal year Employee is employed hereunder.



2.03         Other Benefits.  Employer will provide Employee such benefits
(other than bonus, severance and incentive compensation benefits) as are
generally provided by the Employer to its other employees, including but not
limited to, health/major medical insurance, dental insurance, disability
insurance, life insurance, sick days, and other employee benefits (collectively
"Other Benefits"), all in accordance with the terms and conditions of the
applicable Other Benefits Plan.  The Employer at its sole discretion may, but is
not required to, grant Employee options to acquire Common stock of Employer
under Employer’s Stock Option Plans as they may exist from time to time. Nothing
in this Agreement shall require the Employer to maintain any benefit plan nor
prohibit the Employer from modifying any such plan as it sees fit from time to
time.  It is only intended that Employee shall be entitled to participate in any
such plan offered for which he may qualify under the terms of any such plan as
it may from time to time exist, in accordance with the terms thereof.



2.04         Disability.   Any compensation Employee receives under any
disability benefit plan provided by Employer during any period of disability,
injury or illness shall be in lieu of the compensation which Employee would
otherwise receive under Article Two during such period of disability, injury or
sickness.



2.05         Withholding.  All salary, bonus and other payments described in
this Agreement shall be subject to withholding for federal, state or local
taxes, amounts withheld under applicable benefit policies or programs, and any
other amounts that may be required to be withheld by law, judicial order or
otherwise.



                                                                                        
ARTICLE THREE



                                                                         
CONFIDENTIAL INFORMATION

                                                                                         
RECORDS AND

                                                                                           
REPUTATION



3.01         Definition of Confidential Information.  For purposes of this
Agreement, the term "Confidential Information" shall mean all of the following
materials and information (whether or not reduced to writing and whether or not
patentable) to which Employee receives or has received access or develops or has
developed in whole or in part as a direct or indirect result of his employment
with Employer or through the use of any of Employer's facilities or resources:



(1)           Marketing techniques, practices, methods, plans, systems,
processes, purchasing information, price lists, pricing policies, quoting
procedures, financial information, customer names, contacts and requirements,
customer information and data, product information, supplier names, contacts and
capabilities, supplier information and data, and other materials or information
relating to the manner in which Employer, its customers and/or suppliers do
business;



(2)           Discoveries, concepts and ideas, whether patentable or not, or
copyrightable or not, including without limitation the nature and results of
research and development activities, processes, formulas, techniques,
"know-how," designs, drawings and specifi­cations;



(3)           Any other materials or information related to the business or
activities of Employer which are not generally known to others engaged in
similar businesses or activities or which could not be gathered or obtained
without significant expenditure of time, effort and money; and



(4)           All inventions and ideas which are derived from or relate to
Employee's access to or knowledge of any of the above enumerated materials and
information.



The Confidential Information shall not include any materials or information of
the types specified above to the extent that such materials or information are
publicly known or generally utilized by others engaged in the same business or
activities in the course of which Employer utilized, developed or otherwise
acquired such information or materials and which Employee has gathered or
obtained (other than on behalf of the Employer) after termination of his
employment with the Employer from such other public sources by his own
expenditure of significant time, effort and money after termination of his 
employment with the Employer.  Failure to mark any of the Confidential
Information as confidential shall not affect its status as part of the
Confidential Information under the terms of this Agreement.



3.02         Ownership of Confidential Information.  Employee agrees that the
Confidential Information is and shall at all times remain the sole and exclusive
property of Employer.  Employee agrees immediately to disclose to Employer all
Confidential Information developed in whole or part by him during the term of
his employment with Employer and to assign to Employer any right, title or
interest he may have in such Confidential Information.



Without limiting the generality of the foregoing, every invention, improvement,
product, process, apparatus, or design which Employee may take, make, devise or
conceive, individually or jointly with others, during the period of his
employment by the Employer, whether during business hours or otherwise, which
relates in any manner to the business of the Employer either now or at any time
during the period of his employment), or which may be related to the Employer in
connection with its business (hereinafter collectively referred to as
AInvention@) shall belong to and be the exclusive property of the Employer and
Employee will make full and prompt disclosure to the Employer of every
Invention.  Employee will assign to the Employer, or its nominee, every
Invention and Employee will execute all assignments and other instruments or
documents and do all other things necessary and proper to confirm the Employer=s
right and title in and to every Invention; and Employee will perform all proper
acts within his power necessary or desired by the Employer to obtain letters
patent in the name of the Employer (at the Employer=s expense) for every
Invention in whatever countries the Employer may desire, without payment by the
Employer to Employee of any royalty, license fee, price or additional
compensation.



3.03.        Non Disclosure of Confidential Information.  Except as required in
the faithful performance of Employee's duties hereunder (or as required by law),
during the term of his employment with Employer and for a period after the
termination of such employment until the Confidential Information no longer
meets the definition set forth above of Confidential Information with respect to
Employee, Employee agrees not to directly or indirectly reveal, report, publish,
disseminate, disclose or transfer any of the Confidential Information to any
person or entity, or knowingly utilize for himself or any other person or
entity, any of the Confidential Information for any purpose (including, without
limitation, in the solicitation of existing Employer customers or suppliers),
except in the course of performing duties assigned to him by Employer.  Employee
further agrees to use his best endeavors to prevent the use for himself or
others, or dissemination, publication, revealing, reporting or disclosure of,
any Confidential Information.



3.04         Protection of Reputation.  Employee agrees that he will at no time,
either during his employment with the Employer or at any time after termination
of such employment, engage in conduct which injures, harms, corrupts, demeans,
defames, disparages, libels, slanders, destroys or diminishes in any way the
reputation or goodwill of the Employer, its subsidiaries, or their respective
shareholders, directors, officers, employees, or agents, or the services
provided by the Employer or the products sold by the Employer, or its other
properties or assets, including, without limitation, its computer systems
hardware and software and its data or the integrity and accuracy thereof.



3.05         Records and Use of Employer Facilities.  All notes, data, reference
materials, memoranda and records, including, without limitation, data on the
Employer's computer system, computer reports, products, customers and suppliers
lists and copies of invoices, in any way relating to any of the Confidential
Information or Employer's business (in whatever form existing, including,
without limit, electronic) shall belong exclusively to Employer, and Employee
agrees to maintain them in a manner so as to secure their confidentiality and to
turn over to Employer all copies of such materials (in whole or in part) in his
possession or control at the request of Employer or, in the absence of such a
request, upon the termination of Employee's employment with Employer.  Upon
termination of Employee's employment with Employer, Employee shall immediately
refrain from seeking access to Employer's (a) telephonic voice mail, E-mail or
message systems, (b) computer system and (c) computer databases and software. 
The foregoing shall not prohibit Employee from using Employer=s public Internet
(not intranet) site.



                                                                                         
ARTICLE FOUR



                                                   NON-COMPETE AND
NON-SOLICITATION COVENANTS



4.01         Non-Competition and Non-Solicitation.  Employee acknowledges that
it may be very difficult for him to avoid using or disclosing the Confidential
Information in violation of Article Three above in the event that he is employed
by any person or entity other than the Employer in a capacity similar or related
to the capacity in which he is employed by the Employer and that other person or
entity is engaged in a business competitive with that of Employer.  Accordingly,
Employee agrees that (except as required in the faithful performance of
Employee's duties hereunder) he will not, during the term of employment with
Employer and for a period of one (1) year after the termination of such
employment, irrespective of the time, manner or cause of such termination,
directly or indirectly (whether or not for compensation or profit):



(1)           Engage in any business or enterprise the nature of which is
competitive with that of the Employer (a "Prohibited Business"); or



(2)           Participate as an officer, director, creditor, promoter,
proprietor, associate, agent, employee, partner, consultant, sales
representative or otherwise, or promote or assist, financially or otherwise, or
directly or indirectly own any interest in any person or entity involved in any
Prohibited Business; or



(3)           Canvas, call upon, solicit, entice, persuade, induce, respond to,
or otherwise deal with, directly or indirectly, any individual or entity which,
during Employee's term of employment with the Employer, was or is a customer or
supplier, or proposed customer or supplier, of the Employer whom Employee called
upon or dealt with, or whose account Employee supervised, for the following:



(a)           to purchase (with respect to customers) or sell (with respect to
suppliers) products of the types or kinds sold by the Employer or which could be
substituted for (including, but not limited to, rebuilt products), or which
serve the same purpose or function as, products sold by the Employer (all of
which products are herein sometimes referred to, jointly and severally, as
"Prohibited Products"), or



(b)           to request or advise any such customer or supplier to withdraw,
curtail or cancel its business with the Employer; or



(4)           For himself or for or through any other individual or entity call
upon, solicit, entice, persuade, induce or offer any individual who, during
Employee=s term of employment with the Employer, was an employee or sales
representative or distributor of the Employer, employment by, or representation
as sales agent or distributor for, any one other than the Employer, or request
or advise any such employee or sales agent or distributor to cease employment
with or representation of the Employer, and Employee shall not approach, respond
to, or otherwise deal with any such employee or sales representative or
distributor of Employer for any such purpose, or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.



4.02         Obligation Independent  Each obligation of each subparagraph and
provision of Section 4.01 shall be independent of any obligation under any other
subparagraph or provision hereof or thereof.



4.03         Public Stock  Nothing in Section 4.01, however, shall prohibit
Employee from owning (directly or indirectly through a parent, spouse, child or
other relative or person living in the same household with Employee or any of
the foregoing), as a passive investment, up to 1% of the issued and outstanding
shares of any class of stock of any publicly traded company.



4.04         Business Limitation  If, at the termination of Employee=s
employment and for the entire period of twelve (12) months prior thereto his
duties and responsibilities are limited by the Employer so that he is
specifically assigned to, or responsible for, one or more divisions,
subsidiaries, business units or product lines of the Employer, then
subparagraphs (1) through (3) of Section 4.01 shall apply only to any business
which competes with the business of such divisions, subsidiaries or business
units.



4.05         Area Limitation  If at the termination of Employee=s employment and
for the entire period of twelve (12) months prior thereto he or she has
responsibility for only a designated geographic area, then subparagraphs (1)
through (3) of Section 4.01 shall apply only within such area.



                                                                                          
ARTICLE FIVE



                                                                                          
TERMINATION



5.01         Termination of Employee for Cause.  The Employer shall have the
right to terminate Employee's employment at any time for "cause."  Prior to such
termination, the Employer shall provide Employee with written notification of
any and all allegations constituting "cause" and the Employee shall be given
five (5) working days after receipt of such written notification to respond to
those allegations in writing.  Upon receipt of the Employee's response, the
Employer shall meet with the Employee to discuss the allegations.



For purposes hereof, "cause" shall mean (i) an act or acts of personal
dishonesty taken by the Employee and intended to result in personal enrichment
of the Employee, (ii) material violations by the Employee of the Employee's
obligations or duties under, or any terms of, this Agreement, which are not
remedied in a reasonable period (not to exceed ten (10) days) after receipt of
written notice thereof from the Employer, (iii) any violation by the Employee of
any of the provisions of Articles Three, or Four, or (iv) Employee being
convicted (by trial, guilty or no contest plea or otherwise) of (a) a felony,
(b) any other crime involving moral turpitude, or (c) any violation of law which
would impair the ability of the Employer or any affiliate to obtain any license
or authority deemed necessary or desirable for the conduct of its actual or
proposed business.



5.02         Termination of Employee Because of Employee's Disability, Injury or
Illness.  The Employer shall have the right to terminate Employee's employment
if Employee is unable to perform the duties assigned to him by the Employer
because of Employee's disability, injury or illness, provided however, such
inability must have existed for a total of one hundred eighty (180) consecutive
days before such termination can be made effective.  Any compensation Employee
receives under any disability benefit plan provided by Employer during any
period of disability, injury or illness shall be in lieu of the compensation
which Employee would otherwise receive under Article Two during such period of
disability, injury or sickness.



5.03         Termination as a Result of Employee's Death.  The obligations of
the Employer to Employee pursuant to this Agreement shall automatically
terminate upon Employee's death.



5.04         Termination of Employee for any Other Reason.  The Employer shall
have the right to terminate Employee's employment at any time at will for any
reason upon ten (10) days prior written notice to Employee.  If Employee's
employment is terminated by the Employer during the Employment Term for any
reason other than the reason set forth in Sections 5.01, 5.02 or 5.03 above, the
Employer shall continue to pay to Employee for a period of one (1) year, an
aggregate amount equal to (a) one hundred percent (100%) of his then current
Base Salary, plus (b) one hundred percent (100%) of the Bonus earned and paid
during the 12 months prior to the date of termination; provided, however, that
if within the 2-year period prior to the date of termination the Employer has
modified the Annual Incentive Plan so as to reduce the potential amount of Bonus
that Employee could earn, then the amount under this (b) shall be one hundred
percent (100%) of the average-12 month Bonus earned and paid during the 24
months prior to the date of  termination (for example, if Employee had received
a Bonus of $92,000 during the 1st through 12th month of such 24-month period and
a Bonus of $0 during the 13th through 24th month of such 24-month period, then
Employee would receive $46,000 under this (b), in installments on the same dates
as the Employer makes payroll payments under its customary practice, In
addition, for a period of one year following the termination of his employment,
Employee shall continue to receive the same Other Benefits (provided the Other
Benefits plans so permit, or, if the Other Benefits plans do not so permit, a
substantially equivalent benefit shall be provided to Employee.



5.05         Termination by Employee.  Subject to the provisions of Articles
Three and Four above and in addition to the right to terminate under Section
5.06 below, Employee may terminate his employment by the Employer at any time by
written notice to Employer.  If Employee's employment is so terminated, the
Employer shall be obligated to continue to pay to Employee his then current Base
Salary, Bonus and Other Benefits accrued up to and including the date on which
Employee's employment is so terminated, however, Employee and the Employer
acknowledge and agree to the fullest extent permitted by law, that Employee
shall forfeit, and the Employer shall not be responsible to pay or fund,
directly or indirectly, any accrued but unpaid accumulated but unpaid sick
leave; accumulated but unpaid vacation time; deferred compensation; severance
pay or benefits; any and all benefits which are accrued but not vested under any
pension, profit sharing or other qualified retirement plan and all service
credits under each such plan (subject to any reinstatement of such credits upon
future reemployment with the Employer in accordance with federal law); and right
to post-employment coverage under any health, insurance or other welfare benefit
plan, including rights arising under Title X of COBRA or any similar federal or
state law (except that continuation coverage rights of Employee's spouse and
other dependents, if any, under such plans or laws shall be forfeited only with
their consent); or any Other Benefits, if any, provided to Employee under any
policy, program or plan of the Employer not specifically described above, after
the date of termination to which Employee might otherwise be entitled under this
Agreement but for his resignation. 



5.06         Termination by Employee after Material Change.  Employee shall have
the right to terminate his employment at any time within a period of 180 days
after any "material change".



For purposes hereof, "material change" means (i) any sale or other transfer of
all or substantially all of the Employer's assets, (ii) any merger,
consolidation, share exchange, tender offer, or other similar transaction
involving the Employer, unless the surviving entity is under control by the same
person(s) or entity(ies) as the Employer was prior to the transaction, (iii) any
change in control of the Employer as a result of a tender offer, proxy contest
or otherwise, or (iv) any plan is approved to liquidate or dissolve the
Employer.



If Employee's employment is terminated by the Employee pursuant to this Section
5.06, the Employer shall continue to pay to Employee for a period of one (1)
year, an aggregate amount equal to (a) one hundred percent (100%) of his then
current Base Salary, plus (b) one hundred percent (100%) of the Bonus earned and
paid during the 12 months prior to the date of termination; provided, however,
that if within the 2-year period prior to the date of termination the Employer
has modified the Annual Incentive Plan so as to reduce the potential amount of
Bonus that Employee could earn, then the amount under this (b) shall be one
hundred percent (100%) of the average-12 month Bonus earned and paid during the
24 months prior to the date of  termination (for example, if Employee had
received a Bonus of $92,000 during the 1st through 12th month of such 24-month
period and a Bonus of $0 during the 13th through 24th month of such 24-month
period, then Employee would receive $46,000 under this (b), in installments on
the same dates as the Employer makes payroll payments under its customary
practice, In addition, for a period of one year following the termination of his
employment, Employee shall continue to receive the same Other Benefits (provided
the Other Benefits plans so permit, or, if the Other Benefits plans do not so
permit, a substantially equivalent benefit shall be provided to Employee.





                                                                                           
ARTICLE SIX



                                                                                              
REMEDIES



6.01         Employee acknowledges that the restrictions contained in this
Agreement will not prevent him from obtaining such other gainful employment he
may desire to obtain or cause him any undue hardship and are reasonable and
necessary in order to protect the legitimate interests of Employer and that
violation thereof would result in irreparable injury to Employer.  Employee
therefor acknowledges and agrees that in the event of a breach or threatened
breach by Employee of the provisions of Article Three or Article Four or Section
1.03, Employer shall be entitled to an injunction restraining Employee from such
breach or threatened breach and Employee shall lose all rights to receive any
payments under Section 5.04.  Nothing herein shall be construed as prohibiting
or limiting Employer from pursuing any other remedies available to Employer for
such breach or threatened breach, the rights hereinabove mentioned being in
addition to and not in substitution of such other rights and remedies.  The
period of restriction specified in Article Four shall abate during the time of
any violation thereof, and the portion of such period remaining at the
commencement of the violation shall not begin to run until the violation is
cured.



6.02         Survival.  The provisions of this Article Six and of Articles Three
and Four shall survive the termination or expiration of this Agreement.



                                                                                        
ARTICLE SEVEN



                                                                                       
MISCELLANEOUS



7.01         Assignment.  Employee and Employer acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
thereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the rights and obligations of the Employer under this Agreement
may be assigned or transferred pursuant to a sale of the business, merger,
consolidation, share exchange, sale of substantially all of the Employer's
assets or of the business unit or division for which Employee is performing
services, or other reorganization described in Section 368 of the Code, or
through liquidation, dissolution or otherwise, whether or not the Employer is
the continuing entity, provided that the assignee, or transferee is the
successor to all or substantially all of the assets of the Employer or of the
business unit or division for which Employee is performing services and such
assignee or transferee assumes the rights and duties of the Employer, if any, as
contained in this Agreement, either contractually or as a matter of law.



7.02         Severability.  Should any of Employee's obligations under this
Agreement or the application of the terms or provisions of this Agreement to any
person or circumstances, to any extent, be found illegal, invalid or
unenforceable in any respect, such illegality, invalidity or unenforceability
shall not affect the other provisions of this Agreement, all of which shall
remain enforceable in accordance with their terms, or the application of such
terms or provisions to persons or circumstances other than those to which it is
held illegal, invalid or unenforceable.  Despite the preceding sentence, should
any of Employee's obligations under this Agreement be found illegal, invalid or
unenforceable because it is too broad with respect to duration, geographical or
other scope, or subject matter, such obligation shall be deemed and construed to
be reduced to the maximum duration, geographical or other scope, and subject
matter allowable under applicable law.



The covenants of Employee in Articles Three and Four and each subparagraph of
Section 4.01 are of the essence of this Agreement; they shall be construed as
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Employee against the Employer, whether predicated on
the Agreement or otherwise shall not constitute a defense to enforcement by the
Employer of any of these covenants.  The covenants of Employee shall be
applicable irrespective of whether termination of employment hereunder shall be
by the Employer or by Employee, whether voluntary or involuntary, or whether for
cause or without cause.



7.03         Notices.  Any notice, request or other communication required to be
given pursuant to the provisions hereof shall be in writing and shall be deemed
to have been given when delivered in person or three (3) days after being
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested and addressed to the party at its or his last known
addresses.  The address of any party may be changed by notice in writing to the
other parties duly served in accordance herewith.



7.04         Waiver.  The waiver by the Employer or Employee of any breach of
any term or condition of this Agreement shall not be deemed to constitute the
waiver of any other breach of the same or any other term or condition hereof. 
Failure by any party to claim any breach or violation of any provision of this
Agreement shall not constitute a precedent or be construed as a waiver of any
subsequent breaches hereof.



7.05         Continuing Obligation.  The obligations, duties and liabilities of
Employee pursuant to Articles Three and Four of this Agreement are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein and survive the termination of this Agreement.



7.06         No Conflicting Obligations or Use.  Employer does not desire to
acquire from Employee any secret or confidential know-how or information which
he may have acquired from others nor does it wish to cause a breach of any non
compete or similar agreement to which Employee may be subject.  Employee
represents and warrants that (i) other than for this Agreement, he is not
subject to or bound by any confidenti­ality agreement or non disclosure or non
compete agreement or any other agreement having a similar intent, effect or
purpose, and (ii) he is free to use and divulge to Employer, without any
obligation to or violation of any right of others, any and all information,
data, plans, ideas, concepts, practices or techniques which he will use,
describe, demonstrate, divulge, or in any other manner make known to Employer
during the performance of services



7.07         Attorneys Fees. Should either party be required to institute legal
action to enforce any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other party its attorneys' fees and costs
incurred in connection with such action.



7.08         Advise New Employers.  During Employee’s employment with the
Employer and for one (1) year thereafter, Employee will communicate the contents
of Articles Three and Four to any individual or entity which Employee intends to
be employed by, associated with, or represent which is engaged in a business
which is competitive to the business of Employer.



7.09         Captions. The captions of Articles and Sections this Agreement are
inserted for convenience only and are not to be construed as forming a part of
this Agreement.



EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND FULLY UNDERSTANDS EACH AND EVERY
PROVISION OF THE FOREGOING AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



EMPLOYEE                                                                                         
EMPLOYER                                                                                        



____________________________                                                                                                                                          
By:             _______________________________________

Title: _____________________________________


                                                                                              
EXHIBIT A



                                                                              
ANNUAL INCENTIVE PLAN